                                             Case 5:20-cv-06973-BLF Document 25 Filed 03/02/21 Page 1 of 8




                                   1

                                   2

                                   3                                   UNITED STATES DISTRICT COURT

                                   4                              NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7        GERMAN CARRILLO, et al.,                        Case No. 20-cv-06973-BLF
                                   8                     Plaintiffs,
                                                                                            ORDER DENYING MOTION TO STAY
                                   9              v.
                                                                                            [Re: ECF 16]
                                  10        COUNTY OF SANTA CRUZ, et al.,
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13            Before the Court is a motion to stay brought by Defendants County of Santa Cruz, James
                                  14   Hart, and Chris Clark (collectively, “the County”), which seeks to have this Court abstain from
                                  15   hearing this case under the doctrine of Younger abstention as articulated in Younger v. Harris, 401
                                  16
                                       U.S. 37 (1971), and its progeny. See Mot., ECF 16. Plaintiffs Alma Carrillo and Francisco
                                  17
                                       Santana, successors-in-interest to deceased plaintiff German Carrillo (collectively “Carrillo’s
                                  18
                                       parents”) oppose this motion. See Opp’n, ECF 18. Pursuant to Civil Local Rule 7-1(b), this Court
                                  19
                                       finds this motion suitable for decision without oral argument and hereby VACATES the hearing
                                  20
                                       set for April 22, 2021. For the reasons set forth below, the Court DENIES the County’s motion.
                                  21
                                       I.       BACKGROUND
                                  22
                                                On February 28, 2013, Carrillo, Oscar Vargas-Vaca, Reymundo Ayala, Eric Romero, and
                                  23
                                       Andres Rocha were driving in a vehicle together when they noticed Felipe Reyes walking down
                                  24
                                       the street. Compl. ¶ 23, ECF 1. Romero then allegedly called Reyes a “scrap,” a pejorative term
                                  25
                                       used by Norteno gang members to refer to Sureno gang affiliates. Compl. ¶ 23. Ayala, who was
                                  26
                                       driving, pulled over, and the other occupants approached Reyes and chased him to an apartment
                                  27
                                       complex where he was stabbed to death. Id. ¶ 24. According to the complaint, Carrillo maintained
                                  28
                                           Case 5:20-cv-06973-BLF Document 25 Filed 03/02/21 Page 2 of 8




                                   1   that he followed the group thinking there would be a fight, not a murder, and he had no role in the

                                   2   stabbing. Id. ¶ 25. Romero and Rocha were known gang members with extensive criminal

                                   3   records, but Carrillo had no known gang affiliation or criminal record. Id. ¶ 26. Carrillo had

                                   4   attended middle school with Vargas-Vaca, Ayala, and Romero, and Carrillo allegedly hung out

                                   5   with them to smoke marijuana. Id. ¶¶ 24, 26.

                                   6          At the time of his arrest, Carrillo was 17 years old and a junior at Renaissance High

                                   7   School. Compl. ¶¶ 29-30. Carrillo was initially placed at Santa Cruz Juvenile Detention Center,

                                   8   but on April 7, 2013, when he turned 18, he was transferred to Santa Cruz County Jail (“the jail”)

                                   9   as an adult and assigned to the “N-Unit,” which is a maximum-security unit reserved for gang

                                  10   members and affiliates within the jail. Id. ¶ 30. During his six years in jail, Carrillo obtained his

                                  11   high school diploma and never committed any major infractions. Id. ¶¶ 31-32.

                                  12          On October 14, 2019, employees of the County found Carrillo deceased in his jail cell.
Northern District of California
 United States District Court




                                  13   Compl. ¶ 19. An autopsy concluded Carrillo died by ligature strangulation approximately 24-36

                                  14   hours earlier. Id. ¶ 20. On October 31, 2019, the Santa Cruz District Attorney charged Carrillo’s

                                  15   cellmates, Mario Lozano and Jason Cortez, with Carrillo’s murder. Compl. ¶¶ 21, 34.

                                  16          Carrillo’s parents allege that Carrillo’s death was attributable to the County’s negligence as

                                  17   well as intentional indifference because [1] the jail was overcrowded; [2] the County housed

                                  18   violent gang members with Carrillo, who was not violent or a gang member; and [3] the County

                                  19   allowed inmates to cover the windows of their cells, preventing required supervision. Compl. ¶¶

                                  20   35-36. In addition, Carrillo’s parents allege that the County knew the emergency buttons in the N-

                                  21   Unit cells were not working for a long period of time prior to Carrillo’s death. Id. ¶ 37. Carrillo’s

                                  22   parents allege that these factors were a substantial force in causing Carrillo’s death and that the

                                  23   County acted with deliberate indifference and recklessness to the welfare and safety of Carrillo.

                                  24   Id. ¶¶ 37-38.

                                  25          A. The Lozano Cortez Actions

                                  26          The State of California has charged Mario Lozano and Jason Cortez with the murder of

                                  27   Carrillo. The relevant cases are People v. Jason Cortez, Santa Cruz Superior Court Case No.

                                  28   19CR06614 and People v. Mario Lozano, Santa Cruz Superior Court Case No. 19CR06615. Mot.
                                                                                          2
                                             Case 5:20-cv-06973-BLF Document 25 Filed 03/02/21 Page 3 of 8




                                   1   3. The criminal complaints contain identical counts against both defendants for [1] violation of

                                   2   California Penal Code section 187(a), felony murder, and [2] violation of California Penal Code

                                   3   section 186.22(a), participation in a criminal street gang. Id. There is currently a protective order

                                   4   in those cases regarding discovery. Id.

                                   5           B. The Instant Case

                                   6           On October 6, 2020, Carrillo’s parents filed a complaint against the County for: [1]

                                   7   violating Carrillo’s First, Fourth, and Fourteenth Amendments rights, as well as Carrillo’s parents’

                                   8   loss of rights to familial association guaranteed by the Fourteenth Amendment, under 42 U.S.C. §

                                   9   1983; [2] Monell and supervisory liability under 42 U.S.C. § 1983; [3] violating the California

                                  10   Bane Act, California Civil Code Section 52.1(b); and [4] negligence. Compl. ¶¶ 46-79. Carrillo’s

                                  11   parents are seeking equitable relief by asking for a declaratory judgment finding that Carrillo’s

                                  12   rights were violated and legal relief by requesting monetary damages. See Compl. The County
Northern District of California
 United States District Court




                                  13   filed this motion on November 24, 2020, asking the Court to abstain under the Younger abstention

                                  14   doctrine. See Mot.

                                  15   II.     LEGAL STANDARD
                                  16           A. Younger Abstention
                                  17            Younger abstention arises out of the federal statute regarding a federal court’s ability to
                                  18   enjoin state court proceedings. Younger, 401 U.S. at 43. In addition, the principle of “Our
                                  19   Federalism” requires that “the National Government, anxious though it may be to vindicate and
                                  20   protect federal rights and federal interests, always endeavors to do so in ways that will not unduly
                                  21   interfere with the legitimate activities of the States.” Id. at 44.
                                  22            The Supreme Court extended Younger to declaratory judgments that have “the same
                                  23   practical effect on a state court proceeding as an injunction.” Samuels v. Mackell, 401 U.S. 66, 72
                                  24   (1971). The Supreme Court further extended Younger to state proceedings when important state
                                  25   interests are involved. Middlesex Cty. Ethics Comm. v. Garden State Bar Ass’n, 457 U.S. 423, 432
                                  26   (1982). The Ninth Circuit, using the test from Middlesex, has defined four factors that must be met
                                  27   for Younger abstention to apply: “(1) there is an ongoing state proceeding; (2) the proceeding
                                  28   implicates important state interests; (3) there is an adequate opportunity in the state proceedings to
                                                                                            3
                                              Case 5:20-cv-06973-BLF Document 25 Filed 03/02/21 Page 4 of 8




                                   1   raise constitutional challenges; and (4) the requested relief seeks to enjoin or has the practical

                                   2   effect of enjoining the ongoing state judicial proceeding.” Arevalo v. Hennessy, 882 F.3d 763, 765

                                   3   (9th Cir. 2018). The Ninth Circuit has held that “Younger principles apply to actions at law as well

                                   4   as for injunctive or declaratory relief because a determination that the federal plaintiff’s

                                   5   constitutional rights have been violated would have the same practical effect as a declaration or

                                   6   injunction on pending state proceedings.” Gilbertson v. Albright, 381 F.3d 965, 968 (9th Cir.

                                   7   2004).

                                   8   III.     JUDICIAL NOTICE
                                   9            The County requests the Court judicially notice six documents filed in the Santa Cruz
                                  10   Superior Court: (1) criminal complaint filed against Jason Cortez; (1) criminal complaint filed
                                  11   against Mario Lozano; (3) protective order filed in Cortez case; (4) protective order filed in
                                  12   Lozano case; (5) docket of Cortez case; and (6) docket of Lozano case. See Request for Judicial
Northern District of California
 United States District Court




                                  13   Notice, Exs. 1-6, ECF 17.
                                  14            Courts may properly take judicial notice of other court filings and matters of public record.
                                  15   Reyn’s Pasta Bella, LLC v. Visa USA, Inc., 442 F.3d 741, 746 n.6 (9th Cir. 2006) (citing Burbank-
                                  16   Glendale-Pasadena Airport Auth. v. City of Burbank, 136 F.3d 1360, 1364 (9th Cir. 1998)).
                                  17   Carrillo’s parents have neither opposed the requests for judicial notice nor disputed the
                                  18   authenticity of the documents. The Court GRANTS both requests for judicial notice.
                                  19   IV.      DISCUSSION
                                  20            “Younger abstention is only appropriate if the federal plaintiff is not barred from litigating
                                  21   federal constitutional issues in the state proceeding.” Cunio v. Brown, 692 F. App’x 464, 465 (9th
                                  22   Cir. 2017) (internal quotes omitted). “In addressing Younger abstention issues, district courts must
                                  23   exercise jurisdiction except when specific legal standards are met and may not exercise
                                  24   jurisdiction when those standards are met; there is no discretion vested in the district courts to do
                                  25   otherwise.” Vasquez v. Rackauckas, 734 F.3d 1025, 1035 (9th Cir. 2013) “[F]ederal plaintiffs who
                                  26   are also not parties to pending litigation in state court may proceed with their federal litigation
                                  27   without being barred under Younger.” Id. (internal quotations omitted). “Only under quite limited
                                  28   circumstances may Younger oust a district court of jurisdiction over a case where the plaintiff is
                                                                                           4
                                           Case 5:20-cv-06973-BLF Document 25 Filed 03/02/21 Page 5 of 8




                                   1   not a party to an ongoing state proceeding.” Id. (internal quotations omitted). “Such circumstances

                                   2   are present only when a federal plaintiff’s interests are so intertwined with those of the state court

                                   3   party that interference with the state court proceeding is inevitable.” Id. (internal quotations

                                   4   omitted).

                                   5             The County argues that Younger applies to this case under the Ninth Circuit’s ruling in

                                   6   Gilbertson, which extended Younger to suits for money damages. Mot. 4. The County then applies

                                   7   the Younger factors. Mot. 4. Under the County’s Younger factor analysis, it argues that [1]

                                   8   Carrillo’s Section 1983 claims implicate the ongoing criminal trials of Cortez and Lozano, [2] the

                                   9   criminal prosecution is an important state interest and [3] Carrillo’s parents can raise his

                                  10   constitutional claims in “state proceedings,” and [4] Carrillo’s parent’s claims have the effect of

                                  11   enjoining the Cortez and Lozano criminal trials. Mot. 5-7. Finally, the County argues that even

                                  12   though Carrillo’s parents cannot be a party to the criminal trial of their son’s accused murderers,
Northern District of California
 United States District Court




                                  13   their interest is intertwined with the state’s interest and therefore Younger abstention still applies.

                                  14   Mot. 7.

                                  15             Carrillo’s parents also apply the Younger factors but reach the opposite conclusion as to

                                  16   the application of Younger abstention. They argue that, while the murder trial is an important state

                                  17   interest, it will not be impacted by their Section 1983 civil action, and they will have no

                                  18   opportunity to raise their constitutional claims in the criminal case against Cortez and Lozano.

                                  19   Opp’n 3. Carrillo’s parents argue that Younger does not apply because they are not and cannot be

                                  20   involved in the state proceeding, which is a criminal trial against their son’s alleged murderers.

                                  21   Opp’n 4. Carrillo’s parents also argue that their Section 1983 action against the County would not

                                  22   enjoin the prosecution of Lozano and Cortez because they are not challenging the state’s right to

                                  23   prosecute their son’s alleged murderers. Opp’n 7.

                                  24             The first two Younger factors are not at issue in this case. The parties do not dispute that

                                  25   the Cortez and Lozano criminal trials are on-going state proceedings. Mot. 5; Opp’n 3-4. They do

                                  26   not dispute that a criminal prosecution represents an important state interest. Mot. 5-6; Opp’n 5.

                                  27   The remaining two Younger factors require a closer analysis.

                                  28
                                                                                            5
                                           Case 5:20-cv-06973-BLF Document 25 Filed 03/02/21 Page 6 of 8



                                              A.    Adequate opportunity to raise constitutional challenges in state proceeding
                                   1
                                              The County argues that Carrillo’s parents will have an adequate opportunity to raise
                                   2
                                       constitutional issues in state court proceedings. Mot. 6. Carrillo’s parents argue that they have no
                                   3
                                       standing to be a party to the state criminal case and therefore cannot raise their constitutional
                                   4
                                       challenges in the state court proceedings. Opp’n 5. The Court agrees with Carrillo’s parents.
                                   5
                                       Carrillo’s parents will not have an opportunity to raise their constitutional claims in state criminal
                                   6
                                       proceedings against Cortez and Lozano because they are not parties to the case. In addition,
                                   7
                                       Carrillo’s suspected murders are not capable of representing Carrillo’s parents’ interest in their
                                   8
                                       criminal trial. To the extent the County is suggesting that Younger abstention applies because
                                   9
                                       Carrillo’s parents may, hypothetically, initiate a new and separate civil proceeding in state court,
                                  10
                                       that argument is not supported by any case law identified by the County or this Court. All of the
                                  11
                                       cases cited by the County involve plaintiffs having the opportunity to raise their claims in the
                                  12
Northern District of California




                                       related state court actions, not a hypothetical separate one. See Pennzoil Co. v. Texaco, Inc. 481
 United States District Court




                                  13
                                       U.S. 1, 3 (1987); Middlesex Cty. Ethics Comm, 457 U.S. 423, 425 (1982); Commc’ns Telesystems
                                  14
                                       Int’l v. California Pub. Util. Comm’n, 196 F.3d 1011, 1104 (9th Cir. 1999); Dubinka v. Judges of
                                  15
                                       Superior Court of State of Cal. for Cty. of Los Angeles, 23 F.3d 218, 221 (9th Cir. 1994). This
                                  16
                                       factor is not met as Carrillo’s parents will not have any opportunity to raise their constitutional
                                  17
                                       claims in Cortez and Lozano’s criminal trials. Failing to satisfy this factor for Younger abstention
                                  18
                                       is sufficient reason to deny the County’s motion, but the Court will address the parties’ arguments
                                  19
                                       regarding the final factor.
                                  20
                                              B.    The effect of enjoining state court trial
                                  21
                                              The County argues that a federal court damages award “would case a negative light on the
                                  22
                                       People’s prosecution of Cortez and Lozano for Decedent’s murder.” Mot. 6-7. The Court disagrees
                                  23
                                       with the County that this would have the effect of enjoining the state court trial.
                                  24
                                                The County cites the Ninth Circuit’s decision in Gilbertson to support its position. Mot.
                                  25
                                       7. In Gilbertson, the Oregon State Board of Examiners for Engineering and Land Surveying (“the
                                  26
                                       Board”) had revoked and declined to reinstate Gilbertson’s license to survey in a state
                                  27
                                       administrative proceeding. Gilbertson, 381 F.3d at 968. Gilbertson appealed the decision in state
                                  28
                                                                                          6
                                           Case 5:20-cv-06973-BLF Document 25 Filed 03/02/21 Page 7 of 8




                                   1   court and also filed a Section 1983 claim against the Board for money damages alleging violations

                                   2   of his Fourteenth Amendment rights to due process and equal protection. Id. The Ninth Circuit

                                   3   concluded that Gilbertson’s request for money damages would have the effect of rendering moot

                                   4   the Board’s adverse decision against Gilbertson as well as Gilbertson’s appeal in the Oregon state

                                   5   court. Id. Gilbertson does not resemble Carrillo’s parents’ Section 1983 action against the County

                                   6   because Carrillo’s parents are not subject to any state proceedings. Carrillo’s parents are not

                                   7   attempting to avoid an unfavorable state court ruling by seeking a parallel action in federal court

                                   8   as Carrillo’s parents are not a party to any state proceeding, criminal or noncriminal. The County’s

                                   9   argument that awarding damages to Carrillo’s parents in this federal case would “cast a negative

                                  10   light on the People’s prosecution of Cortez and Lozano for Decedent’s murder” is not supported

                                  11   by case law and not enough to establish that this case would have the effect of enjoining the state

                                  12   court criminal proceeding. The County has failed to establish how this lawsuit would impact the
Northern District of California
 United States District Court




                                  13   County’s ability to go forward with its criminal prosecution.

                                  14          The County also cites Green v. City of Tucson for the proposition that “[A] party whose

                                  15   interest is so intertwined with those of a state court party that direct interference with the state

                                  16   court proceeding is inevitable may, under Younger, not proceed.” 255 F.3d 1086, 1100 (9th Cir.

                                  17   2001). The County argues that, “[t]he crux of Plaintiffs’ lawsuit against the County Defendants

                                  18   rests on the allegations that the Decedent was improperly classified as a member of a gang and

                                  19   therefore wrongly housed in a cell with two known gang members.” Reply 2, ECF 19. However,

                                  20   the Court finds that Vasquez, a later-decided Ninth Circuit case, compels a different conclusion.

                                  21   When evaluating whether interests were “intertwined,” Vasquez found that Younger abstention

                                  22   was not appropriate when “the relief sought in federal court would not disturb the validity of the

                                  23   [state court] Order as to any of the parties against whom it issued.” 734 F.3d at 1035-36. The

                                  24   Court finds the situation to be the same here: finding the County liable for constitutional violations

                                  25   related to jail overcrowding, housing decisions, and inmate supervision “would not disturb the

                                  26   validity” of the state court murder prosecutions.

                                  27          Finally, the County argues for the first time in its reply brief that a Wallace stay is

                                  28   appropriate. Reply 2. The Supreme Court in Wallace found that “[i]f a plaintiff files a false-arrest
                                                                                           7
                                            Case 5:20-cv-06973-BLF Document 25 Filed 03/02/21 Page 8 of 8




                                   1   claim before he has been convicted, it is within the power of the district court, and in accord with

                                   2   common practice, to stay the civil action until the criminal case or the likelihood of a criminal case

                                   3   is ended.” Wallace v. Kato, 549 U.S. 384, 393-94 (2007) (parenthetical omitted). A Wallace stay

                                   4   is not applicable here because Carrillo’s parents, as the plaintiffs in this case, are not subject to a

                                   5   criminal case nor have they made any allegations of false arrest.

                                   6
                                       V.      ORDER
                                   7
                                               For the foregoing reason, the Court finds Younger abstention not appropriate to Carrillo’s
                                   8
                                       parent’s claims. The Court DENIES the County’s Motion to Stay.
                                   9

                                  10
                                       Dated: March 2, 2021
                                  11
                                                                                          ______________________________________
                                  12                                                      BETH LABSON FREEMAN
Northern District of California
 United States District Court




                                                                                          United States District Judge
                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                           8
